Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2022

                                     No. 04-22-00115-CV

                                      Robert DESPAIN,
                                         Appellant

                                               v.

                                    Laura Ann DESPAIN,
                                          Appellee

                       From the County Court, Atascosa County, Texas
                              Trial Court No. 20-07-0609-CVA
                          Honorable Bob Brendel, Judge Presiding


                                        ORDER
       Appellant’s First Motion for Extension of Time to File Appellant’s Reply Brief is
hereby GRANTED. Time is extended until August 18, 2022.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court